order.
On March 8, 1934, petitioners filed a motion for leave to reopen the above entitled proceedings, after trial, but on which no decision has been had, to the extent of enabling them to amend their petitions by pleading the statute of limitations with respect to the proposed deficiencies for each of the calendar years 1918,1919, and 1920, and for leave to present evidence in support of such allegations.
In accordance with a memorandum this day filed in these proceedings, it is
Ordered that said motion be and the same hereby is denied.
Jed C. Adams, Member.